 1
                                                                 The Honorable Barbara J. Rothstein
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   CHRIS YOUNG,
 8                             Plaintiff,                 No. 2:19-cv-00236-BJR
            v.
 9
     DOCUSIGN INC., a Delaware Corporation,               STIPULATION AND ORDER OF
10   qualified to do Business and doing substantial       VOLUNTARY DISMISSAL WITH
     business in Washington,                              PREJUDICE
11
                               Defendant.                 (Clerk’s Action Required)
12

13
        COMES NOW THE PARTIES hereto and by way of stipulation, agree that all of the
14
     plaintiff’s claims against defendant in this lawsuit should be dismissed with prejudice and
15
     without costs. A proposed form of order accompanies this stipulation.
16

17      MERCER ISLAND LAW GROUP PLLC                    DAVIS WRIGHT TREMAINE LLP

18      By:/s/ George Tamblyn _____                     By: _/s/ Matthew Jedreski__________
        George Tamblyn WSBA No. 15429                   Matthew Jedreski WSBA No. 50542
19      Jason Gillis WSBA No. 52762                     Kristina Markosova WSBA No. 47924
                                                        Sheehan Sullivan WSBA No. 33189
20
        Attorneys for Plaintiff                         Attorneys for Defendant
21      2448 76th Ave SE #100                           920 Fifth Ave Ste 3300
        Mercer Island, WA 98040                         Seattle, WA 98104-1610
22      (206)236-2769                                   (206)622-3150
         gtamblyn@mercerlg.com                          mjedreski@dwt.com
23       jgillis@mercerlg.com                           kristinamarkosova@dwt.com
24                                                      sulls@dwt.com

25
26                                                                   KUDERER TAMBLYN
                                                                MERCER ISLAND LAW GROUP, PLLC
        STIPULATION AND ORDER OF VOLUNTARY                         2448 76th Ave. SE, Suite 100
        DISMISSAL WITH PREJUDICE–1                                  Mercer Island, WA 98040
 1                                                     ORDER
 2
         This matter having come on by way of stipulation of the parties for an order dismissing all
 3
     of plaintiff’s claims against defendant, the Court having considered the stipulation and the
 4
     records and files in this matter, it is hereby:
 5

 6       ORDERED, adjudged and decreed that all of plaintiff’s claims against defendant in this

 7   lawsuit are dismissed with prejudice and without costs. There being no just reason for delay,

 8   the clerk is expressly directed to enter this order forthwith.
 9       DATED this 15th day of July, 2019.
10

11

12

13

14                                                          A
                                                            Barbara Jacobs Rothstein
15
                                                            U.S. District Court Judge
16

17

18
19

20
         Presented by:
21

22       MERCER ISLAND LAW GROUP                            DAVIS WRIGHT TREMAINE

23
         By: /s/ George Tamblyn                             By: /s/ Matthew Jedreski___________
24       George Tamblyn WSBA No. 15429                      Matthew Jedreski WSBA No. 50542
         Jason Gillis WSBA No.                              Kristina Markosova WSBA No. 47924
25                                                          Sheehan Sullivan WSBA No. 33189
26                                                                         KUDERER TAMBLYN
                                                                      MERCER ISLAND LAW GROUP, PLLC
        STIPULATION AND ORDER OF VOLUNTARY                               2448 76th Ave. SE, Suite 100
        DISMISSAL WITH PREJUDICE–2                                        Mercer Island, WA 98040
 1   Attorneys for Plaintiff         Attorneys for Defendant
     2448 76th Ave SE #100           920 Fifth Ave Ste 3300
 2
     Mercer Island, WA 98040         Seattle, WA 98104-1610
 3   (206)236-2769                   (206)622-3150
      gtamblyn@mercerlg.com          mjedreski@dwt.com
 4    jgillis@mercerlg.com           kristinamarkosova@dwt.com
                                     sulls@dwt.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26                                              KUDERER TAMBLYN
                                           MERCER ISLAND LAW GROUP, PLLC
     STIPULATION AND ORDER OF VOLUNTARY       2448 76th Ave. SE, Suite 100
     DISMISSAL WITH PREJUDICE–3                Mercer Island, WA 98040
